Citation Nr: 1117901	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Paul, Minnesota RO, which denied the Veteran's claim of entitlement to service connection for myelodysplastic syndrome.  

On October 28, 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO; a transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a signed waiver of RO consideration of those records, pursuant to 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.  

2.  While not manifested during service, or within the first post-service year, the evidence of record establishes that the Veteran's diagnosed myelodysplastic syndrome is likely related to in-service exposure to herbicides.  


CONCLUSION OF LAW

The Veteran has myelodysplastic syndrome that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The records indicate that the Veteran served on active duty from December 1961 to December 1967.  His DD Form 214 indicates that he served in Vietnam from September 1, 1966 to August 7, 1967; he was awarded the Vietnam Service Medal, and the National Defense Service Medal.  The service treatment records do not reflect any complaints, findings, or diagnosis of myelodysplastic syndrome.  On November 1967 separation examination, no acute myelodysplastic syndrome or cancer was noted.  In his November 1967 Report of Medical History, the veteran indicated that he did not have and had never had a tumor, growth, cyst, or cancer.  

Post-service treatment records, including VA as well as private treatment reports, dated from January 1996 through December 2008, are completely silent with respect to any complaints of or diagnoses of myelodysplastic syndromre.  

The Veteran's claim of entitlement to service connection for myelodysplastic syndrome (VA Form 21-4138) was received in December 2008.  Submitted in support of the claim were VA progress notes dated from August 2005 to December 2008.  These records show that the Veteran was seen for a follow-up evaluation in December 2008.  At that time, it was noted that myelodysplastic syndrome was diagnosed by means of a biopsy and the Veteran was currently on B12 replacement injections; he had also been seeing an outside hematologist.  He had one recent nosebleed which resolved spontaneously.  The assessment was myelodysplastic syndrome, unspecified.  

Received in June 2009 were treatment reports from the Mayo Clinic, indicating that the Veteran was seen at the clinic on April 27, 2009, for a second opinion regarding a diagnosis of myelodysplastic syndrome.  The Veteran indicated that he underwent a bone marrow biopsy in 2005; at that time, he stated that he required a blood transfusion due to significant anemia.  Since that time, he has been seeing a hematologist and has been on B12 injections, which were discontinued approximately 3 to 4 months earlier.  The Veteran indicated that he used to have nose bleeds; he also used to have significant bleeding from skin scratches, but this stopped approximately 10 years earlier.  It was further noted that his history was notable for exposure to Agent Orange.  The Veteran denied any fevers, chills, sweats or significant changes in his weight.  However, he did note that he felt quite warm at night and quite cold during the day.  Physical examination was unremarkable.  The examiner noted that a bone marrow biopsy performed at the VA on April 8, 2009, showed hemoglobin of 12.7, a white blood cell count of 0.1 and platelet count of 52.  Bone marrow biopsy was 30-40 percent cellularity, 41 percent of all cells with erythroid hyperplasia; 3.5 percent blasts and normal karyotype.  The impression was myelodysplastic syndrome.  

Of record is a medical statement from Dr. Louis Letendre, dated in August 2009, indicating that the Veteran has a myelodysplastic syndrome which definitely could have been precipitated by a prior exposure to the herbicide Agent Orange.  Dr. Letendre stated that Agent Orange has contributed to the presently diagnosed myelodysplastic syndrome.  

Subsequently received with VA progress notes dated from December 2008 through July 2010 which show that the Veteran continued to receive clinical evaluation and treatment at the hematology clinic for myelodysplastic syndrome.  

Received in August 2010 was a treatment report from the Allina Medical Clinic, which shows that the Veteran was seen in February 2005 for evaluation of poor hearing in the right ear.  At that time, it was noted that the most recent concern in the Veteran's history was a profound anemia that required transfusions with packed cells and a referral to a hematologist.  The examiner also noted that the Veteran was in the process of having a hematologic work-up for what has been considered perhaps a leukemia.  

At his hearing, the Veteran testified that he was stationed in Vietnam, in the area that is called "iron triangle."  The Veteran stated that he was in the area where the military sprayed herbicides; therefore, he was exposed to the chemicals.  The Veteran indicated that he currently experiences night sweats; a recent blood test and his doctor determined that he has symptoms of myelodysplastic disease.  

Submitted at the hearing was another statement from Dr. Louis Letendre, dated in October 2010, wherein he noted that the Veteran was his patient at the Mayo clinic for evaluation of probable myelodysplastic syndrome on April 27, 2009.  At that time, they had the opportunity to review an outside bone marrow biopsy, which had been done at the VA hospital a few weeks earlier; their interpretation of that marrow was that the Veteran had a myelodysplastic syndrome thus classified as a refractory anemia with multilineage dysplasia.  Dr. Letendre stated that it is well know that herbicides can induce hematologic disorders.  He noted that the Veteran was exposed to Agent Orange during the Vietnam War and certainly, it is possible that this agent was contributing in a significant way to his suppression hematologic disorder.  Dr. Letendre further noted that Agent Orange has always been implicated in a number of other malignancies including various lymphoid malignancies and solid tumors.  Dr. Letendre stated that, in his opinion, bone marrow disorders like lymphoid disorders, should be covered under the same.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including leukemia).  

Additionally, a veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which disorders have been shown to be caused by exposure to herbicides, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a) (6), 3.309(e) (2010).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

The evidence reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era; hence, exposure to herbicides such as Agent Orange may be presumed.  38 C.F.R. § 3.307.  He has asserted that he has myelodysplastic syndrome as a result of his military service, including his exposure to Agent Orange.  

Myelodysplastic syndrome is not a presumptive disease specifically listed under 38 C.F.R. § 3.309(e) as being a result of herbicide exposure.  However, the Veteran may still establish service connection under the provisions allowing for award of service connection on a direct basis without application of the presumption.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In this regard, the Board notes that the STRs are negative for complaints, treatment, or diagnosis of myelodysplastic syndrome in service.  As noted above, the record reflects that the earliest possible diagnosis of myelodysplastic syndrome was in 2008, approximately 4 decades after the Veteran separated from service.  The Veteran does not contend otherwise.  Rather, the Veteran asserts that his diagnosed myelodysplastic syndrome is directly related to his presumed in-service exposure to herbicides in Vietnam.  In support of his claim, the Veteran has submitted a statement from Dr. Louis Letendre who stated that it is well known that herbicides can induce hematologic disorders, and the Veteran was exposed to Agent Orange during the Vietnam War.  Dr. Letendre stated that it is possible that Agent Orange contributed in a significant way to the Veteran's hematologic disorder.  

While myelodysplastic syndrome was neither manifested nor diagnosed during service or the initial post-service year and is not presumed to be related to Agent Orange exposure as a presumptive disorder, it has been otherwise related to service by competent medical opinion evidence.  While the competent evidence is not unequivocal, and in fact may be considered somewhat tenuous, it has nevertheless placed the evidence in relative equipoise.  This is especially so because the favorable medical opinion is uncontradicted by the remaining record.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports an award of service connection for myelodysplastic syndrome.  


ORDER

Service connection for myelodysplastic syndrome is granted.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


